Citation Nr: 0502057	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  96-02 153	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for Osgood-
Schlatter's disease of the right knee, rated as 20 percent 
disabling from October 7, 1993, to January 15, 2003, and 
rated 30 percent disabling beginning January 16, 2003.

2.  Entitlement to an increased evaluation for Osgood-
Schlatter's disease of the left knee, rated as 20 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
conjunctival cyst of the left eye, residual of old trauma.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from June 1952 to 
June 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in New York, New York (RO).  The veteran and 
his wife testified before a member of the Board sitting at 
the RO in October 2004.  

A motion to advance this case on the Board's docket, which is 
dated October 20, 2004, was granted by the Board on November 
19, 2004 for good cause shown, due to the veteran's age.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran testified at his October 2004 hearing that his 
service-connected bilateral knee disability had increased in 
severity since the VA compensation examination in September 
2001.  Although the Board notes that a VA examination of the 
knees was conducted as part of outpatient treatment in March 
2003, the veteran's right knee was in a cast at the time as a 
result of a fall and fracture of the knee.  Additionally, 
although a July 2003 VA request for clarification of the 
severity of the left knee, based on the VA examination 
findings in March 2003, an August 2003 physician's reply 
addresses the severity of the right knee based on recent MRI 
findings.  Despite noting that the knee osteoarthritis was 
severe, the physician indicates that the knee disability is 
moderate.  It is also unclear from the record if the 
veteran's arthritis of the knees and fracture residuals are 
related to his service-connected bilateral knee disability.

With respect to the veteran's left eye disability, the Board 
notes that the veteran testified during his hearing of left 
eye pain and difficulty seeing due to dark spots.  Although 
his eyes have been examined recently, there have been 
multiple diagnoses, including suspected glaucoma, refractive 
error, and a corneal scar of the left eye.  There has been no 
definite finding on which left eye symptoms, if any, are 
specifically due to the service-connected left eye 
disability.

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have treated him for a 
knee disability or an eye disability since 
April 2004, the date of the most recent 
medical evidence on file.  After securing the 
necessary authorization, the RO should 
attempt to obtain copies of any pertinent 
treatment records identified by the veteran 
that have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the veteran, it should 
inform the veteran of this and request her to 
provide copies of the outstanding medical 
records.

2.  The veteran should be afforded a VA 
examination by a physician with appropriate 
expertise to determine the current nature and 
severity of his service-connected bilateral 
knee disability.  The veteran's VA claims 
files must be made available to and reviewed 
by the examiner prior to the examination.  
Any necessary tests or studies should be 
conducted, and all findings should be 
reported in detail, to include any limitation 
of motion.  The examiner should describe all 
symptomatology due to the veteran's service-
connected Osgood-Schlatter's disease, to 
include any weakness, fatigability, 
incoordination, or flare-ups.  The examiner 
should differentiate, if possible, any 
symptomatology due to nonservice-connected 
knee disability from service-connected 
symptomatology.  The examiner should identify 
any objective evidence of pain and any 
functional loss associated with pain.  The 
examiner should also provide an opinion on 
the impact of the service-connected 
disabilities on the veteran's ability to 
work.  If any of the information requested 
above cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  The rationale for each 
opinion expressed should also be provided.  A 
typed examination report should be prepared 
and associated with the veteran's VA claims 
folders. 

3.  The RO should also arrange for review 
of the veteran's claims file by a health 
care provider with appropriate expertise 
to determine the nature and severity of 
the veteran's service-connected eye 
disability.  The claims folders, 
including a copy of this Remand, must be 
made available to the reviewer.  After 
review of the claims files, the reviewer 
should describe all symptomatology due to 
the veteran's service-connected left eye 
disability, to include any loss of vision 
or pain.  If the reviewer determines 
after review of the claims files that 
physical examination of the veteran is 
needed prior to providing an opinion, the 
RO should arrange for examination of the 
veteran by the reviewer.  Any indicated 
tests and studies should be accomplished; 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  The examiner should 
then address the above questions, in 
light of the examination findings and the 
service and post service medical evidence 
of record.  If an opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed should be provided.  The report 
prepared should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the above noted examinations and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for either of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After the above has been completed, the 
RO should readjudicate the veteran's above-
noted increased rating claims, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If any of the benefits 
sought on appeal remains denied, the veteran 
should be provided a Supplemental Statement 
of the Case, which should include a 
discussion of the relevance of 38 C.F.R. 
§ 3.321(b)(1) (2004).  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THIS CASE HAS BEEN ADVANCED ON 
THE DOCKET DUE TO THE AGE OF THE VETERAN.  Hence, this claim 
must be afforded expeditious treatment by the RO.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes); see M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


